SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-KSB þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the Fiscal Year Ended July31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 for the transaction period fromto Commission File Number 0-02555 EXOBOX TECHNOLOGIES CORP. (Name of Small Business Issuer in its charter) Nevada 88-0456274 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 6303 Beverly Hill, Suite210, Houston, Texas 77057-6501 (Address of principal executive offices) (Zip code) Securities registered under Section12(g) of the Exchange Act: Common Stock (Title of class) (Title of class) Check whether the issuer is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act.o Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Check if there is no disclosure of delinquent filers in response to Item405 of RegulationS-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-KSB or any amendment to this Form 10-KSB.o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ State issuer’s revenues for its most recent fiscal year. $0. State the aggregate market value of the voting stock held by non-affiliates computed by reference to the price at which the stock was sold, or the average bid and asked prices of such stock, as of a specified date within the past 60days. The aggregate market value of the common stock held by non-affiliates of the registrant was $41,497,291.20, based on the closing price on the over the counter Pink Sheets market on October 17, 2007. As of October 17, 2007, 348,700,203 shares of the registrant's common stock were outstanding. 1 EXOBOX TECHNOLOGIES CORP. INDEX TO FORM 10-KSB PAGE PART I. 3 ITEM 1. DESCRIPTION OF BUSINESS 3 ITEM 2. DESCRIPTION OF PROPERTY 12 ITEM 3. LEGAL PROCEEDINGS 12 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF THE SECURITY HOLDERS 12 PART II 13 ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES 13 ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 16 ITEM 7. FINANCIAL STATEMENTS AND RELATED FOOTNOTES 19 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 30 ITEM 8A. CONTROLS AND PROCEDURES 30 ITEM 8B. OTHER INFORMATION 31 PART III. 31 ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS;COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 31 ITEM 10. EXECUTIVE COMPENSATION 33 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 34 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 35 ITEM 13. EXHIBITS 37 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 38 Signatures 38 2 Index FORWARD LOOKING STATEMENTS This Form 10K-SB contains forward-looking statements. These statements relate to future events or future financial performance and involve known and unknown risks, uncertainties and other factors that may cause Exobox Technologies Corp. (“Exobox,” “Company,” “our” or “we”) or its industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by the forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or the negative of these terms or other comparable terminology. These statements are only predictions. Actual events or results may differ materially. Although the Company believes that the expectations reflected in the forward-looking statements are reasonable, the Company cannot guarantee future results, levels of activity, performance or achievements. Moreover, neither the Company nor any other person assumes responsibility for the accuracy and completeness of these forward-looking statements. The Company is under no duty to update any of the forward-looking statements after the date of this report to conform its prior statements to actual results. Further, this report contains forward looking statements within the meaning of Section 27A of the Securities Act of 1933 (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934 (The “Exchange Act”)that involve substantial risks and uncertainties. Such statements include, without limitation, all statements as to expectation or belief and statements as to our future results of operations, the progress of any research, product development and clinical programs, the need for, and timing of, additional capital and capital expenditures, partnering prospects, the protection of and the need for additional intellectual property rights, effects of regulations, the need for additional facilities and potential market opportunities. The Company’ actual results may vary materially from those contained in such forward-looking statements because of risks to which the Company is subject, such as lack of available funding, competition from third parties, intellectual property rights of third parties, regulatory constraints, litigation and other risks to which the Company is subject. PART 1 ITEM 1. DESCRIPTION OF BUSINESS Overview Exobox was established as a network security development company to capitalize upon the growing need in the computer market for a reliable, efficient, effective and proactive network security system capable of protecting computers from the menace of cyber threats such as trojans, worms, viruses, spy ware and identity theft. Over the last three years, we have developed two proprietary, patent-protected software technologies that we believe meets this need by providing computers such protection without affecting workflow or requiring a continuously updated database of known viruses. Our proprietary approach to network security presents a different approach from the largely “reactive” network security software currently available from others. We believe our technology offers an effective solution to stop cyber threats. Further, it eliminates the need for CRC and viral database to drive retroactive file scanning,. History We were originally incorporated in December 1999 in the State of Nevadaandwe changed our name to Exobox Technologies Corp. in September 2005. On September 15, 2005, TMI Acquisition Corp., a newly formed, wholly-owned subsidiary of Exobox Nevada, merged into Exobox Technologies Corp., a Delaware corporation, and the shareholders of Exobox Delaware received 3,513,825 shares of Exobox Nevada convertible preferred stock (2,392,915 shares of Series A convertible preferred stock and 1,120,910 shares of Series B convertible preferred stock). The majority shareholders were and are three directors, Scott Copeland, Reginald Goodman and Marc Pernia. 3 Index During August, September and October 2007, all of the holders of the all of the Company’s Class A Common Stock, Series A Preferred Stock, Series B Preferred Stock and Series D Preferred Stock converted into shares of the Company’s common stock. Due to the conversions the Company exchanged (i) 9,939,101 shares of common stock for 9,939,101 shares of our Class A Common Stock, (ii) 187,062,449 shares of our common stock for2,031,986 shares of Series A Preferred Stock, (iii) 58,041,041shares of our common stock for 660,132 shares of Series B Preferred Stock and (iv) 14,013,930 shares of our common stock for 104,992 shares of Series D Preferred Stock. Therefore, as of October 17, there are no longer any shares of ClassA Common Stock, Series A Preferred Stock, Series B Preferred Stock and Series D Preferred Stock. Effective September 10, 2007, we entered into asettlement agreement and mutual release with Manillo Investments, Ltd (“Manillo Settlement”), pursuant to which we agreed to issue Manillo Investment, Ltd a new promissory note in the principal amount of $500,000 with principal and accrued interest due in five years in exchange for Manillo Investment, Ltd. (i) cancelling a convertible note with an outstanding balance as of July 31, 2007 of $105,000, (ii) terminating the securities purchase agreement issued in connection with the convertible note, and (iii) assigning the Series C Preferred Stock owned by Manillo Investment, Ltd. to us.Therefore as a result of the Manillo Settlement, there are no Series C Preferred Stock outstanding. The Industry and Markets Due to the fundamental architecture of our technology, our goal is to develop variations which will result in several different products reaching across several different markets, including, but not limited to: · Endpoint and network Internet security · Intrusion Detection and Prevention · Security and other Administrative Policy Enforcement · Disaster/Data Recovery · Auditing/Reporting · IP Tracking · Data and Environment Mobility · Software Piracy Protection Viruses, trojans and other cyber threats cost businesses and consumers billions of dollars each year by disrupting commerce and creating havoc in our fast-paced, communications-based world. Home user computer or a computer network safety continues to be one of the most vexing problems for individuals, banks, government institutions and millions of businesses. One virus alone can wipe out several days’ worth of vital transactions or destroy costly equipment. Computer security, be it for the individual user or network, is one of thefoundational elements of a computer-based world that thrives on e-commerce and online transactions.Consider the following market statistics: Computer/Internet User Growth · According to IDC, the number of computer users worldwide is estimated to be more than 650 million and growing up to 15% annually. VPN and Security Services (1) · The worldwide market for VPN services is estimated to grow from $23.4 billion in 2005 to $28.6 billion in 2009. · The worldwide market for network security services is estimated to grow from $4.8 billion in 2005 to $8.0 billion in 2009. Network Security Appliance and Software (2) · The worldwide market for VPN appliances and software is estimated to grow from $2.9 billion in 2005 to $4.8 billion in 2009. · The worldwide market for IDS/IPS appliances and software is estimated to grow from $.5 billion in 2005 to $1.0 billion in 2009. · The worldwide market for gateway and antivirus appliances and software is estimated to grow from $.2 billion in 2005 to $.83 billion in 2009. 4 Index Endpoint and Network Anti-Virus Software (3) · The worldwide consumer market for antivirus software is estimated to grow from $2.76 billion in 2005 to $5.76 billion in 2009. · The worldwide enterprise market for antivirus software is estimated to grow from $2.03 billion in 2005 to $4.16 billion in 2009. (1) Infonetics Research, VPN and Security Services, 2006; Company estimates. (2) Infonetics Research, Network Security Appliances and Software, 2005; Company estimates. (3) Frost & Sullivan, World Antivirus Market, 2006; Company estimates. Business Model Our goal is to enhance computer and network security by promoting software that eliminates the threat of viruses, trojans, worms, host system compromises (e.g. rootkits), spyware and the proliferation of identity theft, which we believe to be one of the fastest growing crimes in the U.S. We have developed a proprietary system that we believe protects computers and entire networks without interfering with performance, requiring periodic database updates or necessitating staff training. The global market for such software is expanding rapidly as more businesses and consumers search for a proactive, effective solution to Internet viruses and other menaces that threaten to derail both the home user and computer networks.We intend to structure our business on a business-to-business licensing model. In doing so, we plan to identify the key providers in certain industries, geographic territories and market segments
